Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 05/18/2020. In virtue of this communication, claims 1, 9, 12, 14 have been amended. Claims 1 – 16 are pending in this office action.
Information Disclosure Statement
2.	The information disclosure statement (PTO-1449) filed on 06/22/2020 and 12/22/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the Examiner.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims 1 and 2 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “session management network element”, “policy control network element”, “binding support network element” in claim 1, and “mobility management network element” in claim 2.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In specification, the “session 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
5.	In view of amended claims, IDS considered, claims interpretation, and further search, claims 1 – 16 are allowable over the prior art of record.
6.	The following is an Examiner’s statement of reasons for allowance: 
Youn et al. (2021/0120596) is the closest prior art to the application invention, which discloses the PCF receiving, from an Access and Mobility Management Function (AMF), a message for requesting a Local Area Data Network policy (LADN policy), generating the LADN policy based on the message for requesting the LADN policy, in which the LADN policy includes information related to at least one application and information related to a LADN DNN related to the at least one application; and transmitting, to the AMF, the LADN policy; the PCF in the VPLMN performs an interaction with the AF in order to generate a PCC rule for a service in the VPLMN, a control plane function CPF node in the VPLMN generates the PCC rule based on a policy set internally according to a roaming agreement with a Home Public Land Mobile Network (HPLMN) operator, wherein the LADN policy further include information such as S-NSSAI, or a PDU session type required when the UE uses the specific LADN DNN; and the AMF forward a PEI (IMEISV) to a UDM, SMF, and PCF.
	Wang et al. (2021/0076250) discloses the AMF selects an SMF, and sends an Nsmf_PDUSession_CreateSMContext Request (SUPI or PEI, DNN, S-NSSAI, PDU session ID, etc.) to the SMF; the SMF checks the validity of an UE, and determines whether the UE request is compliant with the user subscription and with local policies, and whether the UE is located within the LADN service area based on the UE location reporting from the AMF, if the SMF is able to process the PDU session establishment 
	Tang (2020/0120487) teaches a first network device sends/updates part of policy information to a terminal device according to capability information of the terminal device which includes at least one of the following information: a Permanent Equipment Identifier (PEI), a voice support capability of the terminal device, a Radio Frequency Selection Priority (RFSP) parameter of the terminal device, S-NSSAI reported by the terminal device, whether an operating system supports receiving and/or identifying a DNN parameter sent by an application layer, and whether mapping an upper layer request message of 3GPP into a parameter indicating a PDU session characteristic is supported.
	With respect to claim 1, the prior art of record fails to disclose singly or in combination to render obvious that the first policy control network element is configured to: receive the policy control creation request from the first session management network element, and send the identifier of the terminal, the S-NSSAI, the DNN to a binding support network element; receive an identifier of a second policy control network element from the binding support network element, and send the identifier of 
	With respect to claim 8, the prior art of record fails to disclose singly or in combination to render obvious that receiving, by the first policy control network element, the policy control creation request from the first session management network element; sending, by the first policy control network element, the identifier of the terminal, the S- NSSAI, the DNN to a binding support network element; and receiving, by the first policy control network element, an identifier of a second policy control network element from the binding support network element, and sending the identifier of the second policy control network element to the first session management network element, wherein the identifier of the second policy control network element is an identifier that is of a policy control network element, that corresponds to the identifier of the terminal, the S-NSSAI, and the DNN, and that is stored by the binding support network element; and receiving, by the first session management network element, the identifier of the second policy 
With respect to claim 15, the prior art of record fails to disclose singly or in combination to render obvious that receive a policy control creation request from a first session management network element, wherein the policy control creation request comprises an identifier of a terminal, single network slice selection assistance information (S-NSSAI) and a data network name (DNN); send the identifier of the terminal, the S-NSSAI, the DNN to a binding support network element; receive an identifier of a second policy control network element from the binding support network element; and send the identifier of the second policy control network element to the first session management network element, wherein the identifier of the second policy control network element is an identifier that is of a policy control network element, that corresponds to the identifier of the terminal, the S-NSSAI, and the DNN, and that is stored by the binding support network element, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, claim 15 is allowed.
Claims 2 – 7 depend from allowable base claim 1, therefore, these claims are also allowed.
Claims 9 – 14 depend from allowable base claim 8, therefore, these claims are also allowed.
Claim 16 depends from allowable base claim 15, therefore, claim 16 is also allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645